DETAILED ACTION
An amendment, amending claim 1, was entered on 7/26/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Forrest teaches that the ITO layer is the anode and the Ag layer is the cathode, based on the disclosure in Example 18.  This is not persuasive.  Forrest makes clear that either electrode can be the anode and either can be the cathode, without restriction (see, e.g., ¶ 0139).
Applicant also argues that Forrest fails to teach that the interface layer is in direct contact with the anode and active layer.  This is not persuasive.  In example 19, Forrest also teaches a control cell (i.e. a cell without a buffer layer) (¶ 0194; see also ¶¶ 0062 and 0187, e.g., which discuss the control cell).  In this configuration, the interface layer is in direct contact with the anode and active layer.  While Forrest teaches that the control cell is inferior to the cell having a buffer layer, questions regarding whether a reference teaches away from a concept are not germane to rejections under § 102.  MPEP § 2131.05.
In the interest of advancing prosecution, an additional rejection is made in response to the presented amendment concerning direct contact.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al. (US 2016/0254101, hereinafter Forrest ‘101).
Claims 1-3, 5-6, 15 and 29:  Forrest ‘101 teaches an organic photovoltaic device (Abst.) comprising the following layers: ITO cathode/MoO3/DBP:C70(1:8 ratio)/C70/Buffer/Ag anode (the DBP:C70 layer is the claimed active layer, the C70 layer is the claimed interface layer and the MoO3 layer is the claimed blocking layer) (¶ 0192), wherein the interface layer has a thickness of 9 mm (¶ 0192).  Forrest ‘101 further teaches a configuration in example 19 using a control cell which omits the buffer layer (¶ 0194).  In this configuration, the interface layer is in direct contact with the anode and active layers.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest ‘101.
Claims 4 and 8:  Forrest does not provide an example wherein the interface layer comprises the donor material (i.e. DBP).  However, Forrest explains that multiple layers of donor and acceptor may be provided to provide a plurality of mixed donor/acceptor interfaces (¶ 0086) and that a ratio of 1:8 is suitable for the device (¶ 0192).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a mixed DBP:C70 layer having a ratio of 1:8 as the interface layer in Forrest with the predictable expectation of success.
Claims 1-6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2015/0349283, hereinafter Forrest ‘283).
Claims 1-5 and 15:  Forrest ‘283 teaches an organic photovoltaic device (Abst.) comprising the following structure: anode/photoactive layer (i.e. claimed interface layer)/mixed photoactive layer (i.e. claimed active layer)/buffer layer/cathode (Fig. 1; ¶ 0046) wherein the active layer and mixed active layer each comprise the same donor and acceptor materials (¶¶ 0047, 0052), the donor being DBP (¶ 0047), the acceptor being C70 (¶ 0049) and wherein the buffer layer is an exciton blocking layer (¶ 0054; Fig. 1).
Forrest ‘283 also teaches that the photoactive layer has a thickness of les than 10 nm (¶ 0052).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a thickness of 1-10 nm with the predictable expectation of success.
Claim 6:  Forrest ‘283 teaches a volumetric ratio between the donor and acceptor in the mixed photoactive layer of 1:8 (¶ 0050).
Claim 8:  Forrest ‘283 teaches a volumetric ratio between the donor and acceptor in the photoactive layer of 1:1 to 1:50 (¶ 0056). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a ratio of 1:1 to 1:9 with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712